                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                       Grand Jury N-19-1

UNITED STATES OF AMERICA                           CRIMINAL NO 3:19CR        JI~ (':SG 1-4)
           v.                                      VIOLATION:
                                                   18 U.S.C. §§ 922(g)(l) and 924(a)(2)
TERRENCE BEDDOE                                    (Unlawful Possession of Ammunition by a
                                                   Convicted Felon)

                                                   18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
                                                   (Criminal Forfeiture-Ammunition Offense)

                                         INDICTMENT

      The Grand Jury charges:

                                         COUNT ONE
                   (Unlawful Possession of Ammunition by a Convicted Felon)

      1.        On or about October 11, 2019, in the District of Connecticut, the defendant

TERRENCE BEDDOE, having been, and knowing that he had been, convicted in the Connecticut

Superior Court of a crime punishable by a term of imprisonment exceeding one year, that is: (1)

Possession with Intent to Sell Narcotics, in violation of Conn. Gen. Stat.§ 21a-277(b), on or about

July 30, 2014; (2) Tampering with or Fabricating Physical Evidence, in violation of Conn. Gen.

Stat. § 53a-155, on or about July 30, 2014; (3) Possession of a Controlled Substance, in violation

of Conn. Gen. Stat.§ 21a-279(a), on or about June 10, 2008; (4) Failure to Appear, in violation of

Conn. Gen. Stat. § 53a-172, on or about June 10, 2008; (5) Sale of a Narcotic or Hallucinogen, in

violation of Conn. Gen. Stat. § 21a-277(a), on or about June 6, 2008; (6) Assault in the Second

Degree, in violation of Conn. Gen. Stat.§ 53a-60, on or about November 13, 2003; (7) Possession

of a Controlled Substance, in violation of Conn. Gen. Stat.§ 21a-279(a), on or about November 13,

2003; (8) Assault in the Second Degree, in violation of Conn. Gen. Stat. § 53a-60, on or about
 October 18, 2001; and (9) Carrying a Dangerous Weapon, in violation of Conn. Gen. Stat. § 53-

 206, on or about October 18, 2001, did knowingly possess ammunition in and affecting commerce,

that is, three Luger 9 millimeter cartridges, which had been shipped and transported in interstate

 commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                 FORFEITURE ALLEGATION
                                     (Firearms Offenses)

      2.      Upon conviction of the offense alleged in Count One of this Indictment, the defendant

TERRENCE BEDDOE shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 924(d), and Title 28, United States Code, Section 2461(c), all firearms and ammunition

involved in the commission of the offense, including but not limited to three Luger 9 millimeter

cartridges, which were seized on or about October 11, 2019.

       All in accordance with Title 18, United States Code, Section 924(d), Title 28, United States

Code, Section 2461(c), Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                                                            A TRUE BILL


                                                                  /s/
                                                            FOREPE R      N

UNITED STATES OF AMERICA




                    RTY
                     D STATES ATTORNEY


                                                2
